Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on September 16, 2021 was received.  Claims 1-4, 8, 10-11, and 13-14 are in the application and are currently being examined. Claims 1-4 amended. Claim 1 is the only pending claim in independent form. Claims 8-11 and 13-15 were previously withdrawn. The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 5, 2020.
Election/Restrictions
Claims 1-4 are allowable. The restriction requirement between Groups I-III as set forth in the Office action mailed on November 1, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 1, 2019, is partially withdrawn.  Claims 8-14, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 15, directed to Group III, remain withdrawn from consideration. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance with an exception for the presence of claims 15 directed to Group III non-elected  without traverse.  Accordingly, claims 15 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.						Authorization for this examiner’s amendment was given in a communication with Charles Stein on Thursday August 26, 2022.  Support is found in paragraphs 6, 27, 48, 62, 72, 83, 86-91 and Figs. 1-9. 
Please cancel claims 9 and 15.
Please amend claims 1-4, 8, 10-11, and 13-14 as follows: 




1 (Currently Amended):   A droplet ejecting apparatus comprising:
	a workpiece table configured to receive a workpiece;
	a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark[[,]] and a second carriage mark, said first carriage mark and said second carriage mark being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
	a workpiece mover configured to move the workpiece table in the main scanning direction relative to the carriage;
	a position detector including a camera configured to detect a position of the first pair of droplet ejecting heads by capturing an image of the first carriage mark and the second carriage mark of the first pair of droplet ejecting heads 
	a scanning direction slider configured to move the camera relative to the carriage in the main scanning direction; and
	a controller configured to: 
	perform a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capturing position directly under the first carriage mark to detect a position of the first carriage mark;
	 perform a second movement of the camera in the main scanning direction using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark;	
calculate positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement of the camera and a reference position of the second carriage mark; and 
correct a droplet ejection timing of the plurality of droplet ejecting heads based on the positional deviation amounts,
wherein the plurality of pairs of the droplet ejecting heads are arranged such that [[the]] nozzle surfaces of each pair of a plurality of pairs of the nozzle surfaces are symmetrically arranged on opposite sides of the centerline of the carriage.
2 (Currently Amended): The droplet ejecting apparatus of claim 1, further comprising:
	a droplet ejecting head mover configured to move the droplet ejecting heads in a rotation direction and a sub-scanning direction orthogonal to the main scanning direction,
	wherein the plurality of 
3 (Currently Amended):   The droplet ejecting apparatus of claim 2, wherein the controller is further configured to:
	calculate the positional deviation amounts in the sub-scanning direction and the rotation direction between the detected by the position detector and the reference position of the first carriage mark and between the detected by the position detector and the reference position of the second carriage mark; and
	correct positions of the plurality of pairs of droplet ejecting heads in the sub-scanning direction and the rotation direction based on the positional deviation amounts in the sub-scanning direction and the rotation direction.
4 (Currently Amended):   The droplet ejecting apparatus of claim 1, further comprising:
	a flusher and an ejection inspector configured to perform maintenance of the plurality of pairs droplet ejecting heads, 
	wherein the scanning direction slider is configured to move the flusher and the ejection inspector relative to the plurality of pairs droplet ejecting heads in the main scanning direction, and
	the position detector is provided on the scanning direction slider.
8 (Currently Amended):   A droplet ejecting method comprising:
	providing a workpiece table configured to receive a workpiece ; 
providing [[and]] a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark[[,]] and a second carriage mark, the two carriage marks being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
providing a workpiece mover configured to move the workpiece table in the main scanning direction relative to the carriage;
detecting,with a position detector including a camera [[,]] a position of the first pair of droplet ejecting heads by capturing an image of the first carriage mark and an image of the second carriage mark  of the first pair of droplet ejecting heads;
providing a scanning direction slider configured to move the camera relative to the carriage in the main scanning direction;
providing a controller configured to: calculate a positional deviation amount in the main scanning direction between the position of the first pair of droplet ejecting heads detected by the position detector and a reference position of the first pair of droplet ejecting heads and correct a droplet ejection timing of the first pair of droplet ejecting heads based on the positional deviation amount;
performing a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capture position ; 
performing a second movement of using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark;
	calculating with the controller positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first 
	correcting with the controller the [[a]] droplet ejection timing of the first pair 
wherein the plurality of pairs of the droplet ejecting heads are arranged such that the nozzle surfaces of each pair of the plurality of pairs of droplet ejecting heads 
8 (Currently Amended):   A droplet ejecting method comprising:
	providing a workpiece table configured to receive a workpiece ; 
providing [[and]] a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark[[,]] and a second carriage mark, the two carriage marks being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
providing a workpiece mover configured to move the workpiece table in the main scanning direction relative to the carriage;
detecting,with a position detector including a camera [[,]] a position of the first pair of droplet ejecting heads by capturing an image of the first carriage mark and an image of the second carriage mark  of the first pair of droplet ejecting heads;
providing a scanning direction slider configured to move the camera relative to the carriage in the main scanning direction;
providing a controller configured to: calculate a positional deviation amount in the main scanning direction between the position of the first pair of droplet ejecting heads detected by the position detector and a reference position of the first pair of droplet ejecting heads and correct a droplet ejection timing of the first pair of droplet ejecting heads based on the positional deviation amount;
performing a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capture position ; 
performing a second movement of using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark;
	calculating with the controller positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first 
	correcting with the controller the [[a]] droplet ejection timing of the first pair 
wherein the plurality of pairs of the droplet ejecting heads are arranged such that the nozzle surfaces of each pair of the plurality of pairs of droplet ejecting heads 
10 (Currently Amended):   The droplet ejecting method of claim 9, wherein the calculating step includes:
	calculating [[the]] positional deviation amounts in a sub-scanning direction orthogonal to the main scanning direction and positional deviation amounts in a rotation direction between the the positional deviation amounts in the  sub-scanning direction and the positional deviation amounts in the rotation direction the 
	correcting positions of the plurality of droplet ejecting heads in the sub-scanning direction and the rotation direction based on the positional deviation amounts in the sub-scanning direction and the positional deviation amounts in the rotation direction.
11 (Currently Amended):   The droplet ejecting method of claim 8, further comprising: 
performing the calculating step performing 
	providing the position detector 
13 (Currently Amended):   The droplet ejecting method of claim 8, further comprising:   providing a plurality of position detectors 
	in the detecting step,  detecting with the plurality of position detectors 
14 (Currently Amended):   The droplet ejecting method of claim 8, wherein in the detecting step [[,]] detecting with the position detector the position detector in the sub-scanning direction.
Claim Rejections
The previous claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2007/0070107 to Shamoun et al. ("Shamoun") in view of U.S. Patent Publication No. 2009/0008159 to Yamamoto et al. ("Yamamoto"),  U.S. Patent No. 5,847,722 to Hackleman ("Hackleman"), U.S. Patent Publication No. 2010/0103214 to Seo et al. ("Seo"),  and U.S. Patent Publication No. 2018/0014410 to Darrow et al. ("Darrow") 8 / 12Appl. No. 15/905,977 Docket No. TEL-17070US/215611In Reply to Final Office Action of May 3, 2021on claims 1 and 4 are withdrawn based on the Examiner's amendment of claim 1.

Support is found in paragraphs 6, 27, 48, 62, 72, 83, 86-91 and Figs. 1-9. 
Reasons for Allowance
Claims 1-4, 8, 10-11, and 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 

1 (Currently Amended):   A droplet ejecting apparatus comprising:
	a workpiece table configured to receive a workpiece;
	a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark and a second carriage mark, said first carriage mark and said second carriage mark being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
	a workpiece mover configured to move the workpiece table in the main scanning direction relative to the carriage;
	a position detector including a camera configured to detect a position of the first pair of droplet ejecting heads by capturing an image of the first carriage mark and the second carriage mark of the first pair of droplet ejecting heads;
	a scanning direction slider configured to move the camera relative to the carriage in the main scanning direction; and
	a controller configured to: 
	perform a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capturing position directly under the first carriage mark to detect a position of the first carriage mark;
	 perform a second movement of the camera in the main scanning direction using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark;	
calculate positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement of the camera and a reference position of the second carriage mark; and 
correct a droplet ejection timing of the plurality of droplet ejecting heads based on the positional deviation amounts,
wherein the plurality of pairs of the droplet ejecting heads are arranged such that nozzle surfaces of each pair of a plurality of pairs of the nozzle surfaces are symmetrically arranged on opposite sides of the centerline of the carriage.”
In regards to independent claim 1, the closest prior art of record U.S. Patent Publication No. 2007/0070107 to Shamoun et al. ("Shamoun") in view of U.S. Patent Publication No. 2009/0008159 to Yamamoto et al. ("Yamamoto"),  U.S. Patent No. 5,847,722 to Hackleman ("Hackleman"), U.S. Patent Publication No. 2010/0103214 to Seo et al. ("Seo"),  and U.S. Patent Publication No. 2018/0014410 to Darrow et al. ("Darrow") does not teach nor suggest:
 “1 (Currently Amended):   A droplet ejecting apparatus comprising:
	a workpiece table configured to receive a workpiece;
	a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark and a second carriage mark, said first carriage mark and said second carriage mark being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
	… 
	a controller configured to: 
	perform a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capturing position directly under the first carriage mark to detect a position of the first carriage mark;
	 perform a second movement of the camera in the main scanning direction using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark;	
calculate positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement of the camera and a reference position of the second carriage mark; and 
correct a droplet ejection timing of the plurality of droplet ejecting heads based on the positional deviation amounts,
wherein the plurality of pairs of the droplet ejecting heads are arranged such that nozzle surfaces of each pair of a plurality of pairs of the nozzle surfaces are symmetrically arranged on opposite sides of the centerline of the carriage. “
as recited in independent claim 1.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of indendepent claim 8 recites:
8 (Currently Amended):   A droplet ejecting method comprising:
	providing a workpiece table configured to receive a workpiece; 
providing a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark and a second carriage mark, the two carriage marks being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
providing a workpiece mover configured to move the workpiece table in the main scanning direction relative to the carriage;
detecting with a position detector including a camera a position of the first pair of droplet ejecting heads by capturing an image of the first carriage mark and an image of the second carriage mark of the first pair of droplet ejecting heads;
providing a scanning direction slider configured to move the camera relative to the carriage in the main scanning direction;
providing a controller configured to: calculate a positional deviation amount in the main scanning direction between the position of the first pair of droplet ejecting heads detected by the position detector and a reference position of the first pair of droplet ejecting heads and correct a droplet ejection timing of the first pair of droplet ejecting heads based on the positional deviation amount;
performing a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capture position under the first carriage mark to detect a position of the first carriage mark; 
performing a second movement of the camera in the main scanning direction using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark;
	calculating with the controller positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement and a reference position of the second carriage mark; and 
	correcting with the controller the droplet ejection timing of the first pair of droplet ejecting heads based on the positional deviation amounts,
wherein the plurality of pairs of the droplet ejecting heads are arranged such that the nozzle surfaces of each pair of the plurality of pairs of droplet ejecting heads are symmetrically arranged on opposite sides of the centerline of the carriage.
In regards to independent claim 8, the closest prior art of record U.S. Patent Publication No. 2007/0070107 to Shamoun et al. ("Shamoun") in view of U.S. Patent Publication No. 2009/0008159 to Yamamoto et al. ("Yamamoto"),  U.S. Patent No. 5,847,722 to Hackleman ("Hackleman"), U.S. Patent Publication No. 2010/0103214 to Seo et al. ("Seo"),  and U.S. Patent Publication No. 2018/0014410 to Darrow et al. ("Darrow") does not teach nor suggest:
“ 8 (Currently Amended):   A droplet ejecting method comprising:
	… 
providing a carriage including a plurality of pairs of droplet ejecting heads which includes a first pair of droplet ejecting heads provided side by side to a second pair of droplet ejecting heads in a main scanning direction, the main scanning direction being orthogonal to a sub-scanning direction, and a plurality of carriage marks which includes a first carriage mark and a second carriage mark, the two carriage marks being disposed on a lower surface of the carriage at opposite ends of the carriage and arranged along a centerline of the carriage in the main scanning direction, each droplet ejecting head including a nozzle surface configured to eject droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern;
…
providing a controller configured to: calculate a positional deviation amount in the main scanning direction between the position of the first pair of droplet ejecting heads detected by the position detector and a reference position of the first pair of droplet ejecting heads and correct a droplet ejection timing of the first pair of droplet ejecting heads based on the positional deviation amount;
…
	correcting with the controller the droplet ejection timing of the first pair of droplet ejecting heads based on the positional deviation amounts,
wherein the plurality of pairs of the droplet ejecting heads are arranged such that the nozzle surfaces of each pair of the plurality of pairs of droplet ejecting heads are symmetrically arranged on opposite sides of the centerline of the carriage.”
as recited in independent claim 8.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karl Kurple/ 
Art Unit 1717
Examiner